TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00474-CR



                                    Christina Lyons, Appellant

                                                   v.

                                    The State of Texas, Appellee


       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. CR-11-0101, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                                                ORDER

PER CURIAM

                Appellant’s counsel has filed his fifth motion for extension of time to file appellant’s

brief. We grant the motion and ORDER counsel to file appellant’s brief no later than June 28, 2013.

No further extensions will be granted. If counsel fails to file a brief by the deadline, a hearing before

the district court will be ordered. See Tex. R. App. P. 38.8(b).

                It is ordered June 7, 2013.




Before Justices Puryear, Pemberton and Rose

Do Not Publish